Case: 08-10378 Document: 00511315020 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010
                                     No. 08-10378
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EDWARD WILLIAMS, also known as E-Mac,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:92-CR-10-7


Before KING, BENAVIDES, and PRADO, Circuit Judges.
PER CURIAM:*
       Edward Williams, federal prisoner # 05418-031, was convicted of
distribution of cocaine base. After the Sentencing Commission reduced the
guidelines ranges applicable to cocaine base offenses, Williams filed a motion
under 18 U.S.C. § 3582(c)(2) seeking a reduction of his sentence. The district
court determined that Williams was not eligible for a reduction of his sentence
because of the quantity of cocaine base involved in the offense. Williams gave
timely notice of his appeal and has requested appointment of counsel.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 08-10378 Document: 00511315020 Page: 2 Date Filed: 12/08/2010

                                   No. 08-10378

      Williams contends that the district court erred in failing to reexamine its
“previous mandatory guidelines sentencing calculation” and relevant conduct
determination. Williams invokes United States v. Booker, 543 U.S. 220 (2005).
“A § 3582(c)(2) motion is not a second opportunity to present mitigating factors
to the judge, nor is it a challenge to the appropriateness of the original sentence.”
United States v. Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995). Booker does not
apply in § 3582(c)(2) proceedings. Dillon v. United States, 130 S. Ct. 2683, 2691-
94 (2010).
      Because Williams’s offense involved more than 4.5 kilograms of cocaine
base, he was ineligible for relief under § 3582(c)(2). See U.S.S.G., Supp. to App.
C, Amend. 706; U.S.S.G. § 2D1.1, comment. (n.10(D)(ii)(I)). Thus, the district
court did not abuse its discretion in denying the motion. See United States v.
Evans, 587 F.3d 667, 672 (5th Cir. 2009), cert. denied, 130 S. Ct. 3462 (2010).
The district court’s order is AFFIRMED. Williams’s request for appointment of
counsel is DENIED.




                                          2